— Judgment unanimously affirmed. Memorandum: The record fully supports the suppression court’s finding that defendant was advised of his Miranda rights (see, Miranda v Arizona, 384 US 436), and that he knowingly and intelligently waived his rights and orally admitted his participation in the burglary for which he was arrested. Defendant’s argument that he was denied his right to counsel because he was at that time represented by an attorney on a prior pending charge is without merit. The record is clear that the police questioned him solely on matters unrelated to the prior pending charge (see, People v Bing, 76 NY2d 331). (Appeal from Judgment of Monroe County Court, Connell, J. — Burglary, 2nd Degree.) Present — Callahan, J. P., Boomer, Green, Pine and Balio, JJ.